Exhibit 12 UMH Computation ofRatio of Earnings to Combined Fixed Charges andPreferred Stock Dividends Nine Months Ended Year Ended December 31 9/30/2010 Net Income Income and Franchise Taxes Income Before Taxes Fixed Charges: Interest expense Amortization - deferred debt costs Total Fixed Charges Earnings Fixed Charges Preferred Stock Dividends CombinedFixed Charges & Preferred Stock Dividends Ratio of Earnings to Fixed charges Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends
